Title: From George Washington to Brigadier General James Mitchell Varnum, 12 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear Sir
Head Quarters [Whitemarsh, Pa.] 12th Novemr 1777 5 OClock P.M.

Since I wrote to you at One O’Clock this day yours dated twelve last Night came to hand. This has occasioned an alteration in the sentiments of myself and the Council, who find it impossible, from your representation, to give timely releif to the Fort. We therefore are now of opinion that the Cannon and Stores ought immediately to be removed, and every thing put into a disposition to remove totally at a minutes warning; but as every day that we can hold even the Island is so much time gained, I would recommend that a party may be left, who may find good Shelter behind the ruined works, and when they abandon, they should set fire to the Barracks and all remaining Buildings. If this was done upon a flood tide, the Enemy could not come out of Schuylkill with Boats to put the fire out, or to interrupt the passage of the Garrison.
If what Works remain, could be blown up, or otherways effectually destroyed before evacuation, it would take the Enemy so much more time and labour to make a lodgment upon the Island.
Be pleased to communicate this to Colo. Smith and let him know I recd his of yesterday. I hope his wound is not dangerous. I am Yr most obt Servt

Go: Washington

